PER Curiam. Appellant Dana Daniel Thetford, by and through John Wesley Hall, Jr., attorney, has filed a motion for belated appeal. Appellant filed a timely notice of appeal from the denial of his postconviction relief pursuant to Rule 37 of the Arkansas Rules of Criminal Procedure. Attorney Hall admits by motion that the record of the postconviction proceedings was tendered late due to a mistake on his part.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See Polletta v. State, 327 Ark. 677, 939 S.W.2d 310 (1997) (per curiam); Guss v. State, 325 Ark. 521, 928 S.W.2d 336 (1996)(per curiam); McCready v. State, 325 Ark. 418, 924 S.W.2d 813 (1996)(per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Granted.